FRIEDMAN, Judge,
dissenting.
I respectfully dissent. Unlike the majority, I believe that Scott B. Brady (Claimant) had good cause for missing work on Sunday, March 8, 1998. Therefore, I would conclude that there is no willful misconduct here, and I would reverse the order of the Unemployment Compensation Board of Review (UCBR) denying Claimant unemployment compensation benefits.
In determining whether an employee’s actions constitute willful misconduct, it is necessary to consider all of the circumstances, including the reasons for the employee’s noncompliance with the employer’s directive. Rebel v. Unemployment Compensation Board of Review, — Pa.-, 723 A.2d 166 (1998). If an employee’s conduct is reasonable under the circumstances, then the employee had good cause for the conduct, and there is no willful misconduct. Id.
I believe that Claimant’s conduct was reasonable under the circumstances here. Indeed, this court has held that where an employer has long been aware of an employee’s religious beliefs and has accommodated them in the past, where the employer receives two weeks advance notice that the employee must be absent from work due to a religious observance and where the employee fails to report for work despite the employer’s directive to do so, the employee’s absence from work does not constitute willful misconduct. Southeastern Pennsylvania Transportation Authority v. Unemployment Compensation Board of Review, 54 Pa.Cmwlth. 166, 420 A.2d 47 (1980) (hereinafter SEPTA).
I.
In this case,1 Claimant would not work on Sunday because he wished to attend church services from 9:45 a.m. to 2:00 p.m. (UCBR’s Findings of Fact, Nos. 5-6; R.R. at 27a.) Claimant testified that he “was trying to be obedient to the Lord and go to church.” (R.R. at 28a.) To Claimant, the need to be in church on Sunday to “worship the Lord” was a “sincere Bible belief.” (R.R. at 27a, 36a.) Claimant stated that “as a Christian the Bible clearly preaches that we ought to be in the House worshiping the Lord on his day and not doing other things.”2 (R.R. at 27a.)
*1203Indiana Hospital (Employer) initially was unwilling to accommodate Claimant’s religious preferences.3 On March 10, 1997, Claimant asked for time off on Sunday, March 23, 1997 to attend church. The written request indicated that a co-worker had agreed to switch shifts with Claimant on that day. However, Employer refused to approve the switch and suspended Claimant for three days when he failed to report to work on March 23, 1997. (R.R. at 25a, 45a; O.R., Item No. 8, Claimant’s exh. 3.) In April 1997, Claimant asked Employer to allow Claimant’s co-worker to switch shifts with him permanently, but Employer refused to approve such an arrangement. (R.R. at 29a-30a.)
Claimant subsequently complained to the Pennsylvania Human Relations Commission (PHRC) about Employer’s discrimination against Claimant based on his religious beliefs, and the PHRC was actively investigating the matter. (R.R. at 25a.) At some point, Employer permitted Claimant to trade shifts with other employees so that Claimant could attend church services on Sunday. Employer placed the onus on Claimant to find a replacement, but Employer was willing to pay overtime to those who agreed to work for Claimant on Sunday. (R.R.. at 24a.)
In February 1998, Claimant could not find someone to trade shifts with him and, thus, was compelled to request time off. Employer denied Claimant’s request and suspended Claimant for three days when he failed to report to work for his scheduled Sunday shift. (R.R. at 18a, 46a.)
Claimant knew that he would be unable to work his scheduled shift on Sunday, March 8, 1998, because of his desire to attend church services. Once again, Claimant was unable to find a replacement.4 Claimant requested personal leave for March 8, 1998 two weeks in advance. This request was in full compliance with Employer’s written leave policy, which requires that an employee request personal leave one week in advance.5 (O.R., Item No. 8, Claimant’s exh. 4.) Employer denied the request. (UCBR’s Findings of Fact, No. 9.)
Having denied Claimant’s request for personal leave, Employer anticipated that Claimant would not appear for work on March 8, 1998. On Friday, March 6, 1998, Employer held a management meeting to discuss how to “cover” Claimant’s shift on that Sunday and how to permanently resolve the problem without terminating Claimant’s employment. Employer decided to offer Claimant the option of working a split shift on March 8, 1998. (R.R. at 19a.) On Saturday, March 7, 1998, Employer contacted Claimant at about 9:00 a.m. and proposed that Claimant work a four-hour shift on Sunday, March 8,1998, and use personal time for the remaining hours, or work the rest of his shift at a later date.6 (UCBR’s Findings of Fact, No. 11; R.R. at 39a.)
Because of the PHRC investigation and because Employer had lied to the PHRC during the course of the investigation,7 it had *1204become common practice for Claimant to ask Employer to put into writing any offer by Employer to accommodate Claimant’s religious preferences. (Referee’s Findings of Fact, No. 14.) Thus, on this occasion, Claimant asked Employer to put the proposal in writing, and Employer agreed to do so “within a half hour to an hour.” (R.R. at 25a.) Claimant waited, expecting to receive Employer’s proposal in writing by 10:00 a.m. Claimant checked his email every half-hour, but, when Claimant completed his shift at 2:30 p.m., Claimant had nothing from Employer in writing.8 Because Employer did not put its proposal in writing, Claimant believed that the offer was no longer valid and that Employer expected him to work the full shift on March 8, 1998. (UCBR’s Findings of Fact, No. 12; Referee’s Findings of Fact, No. 17.)
Claimant did not report to work on March 8, 1998 because he wanted to attend church services in accordance with his religious beliefs.9 (UCBR’s Findings of Fact, No. 17; Referee’s Findings of Fact, No. 23.) Employer suspended Claimant for three days for an unexcused absence from work and for insubordination.10 (UCBR’s Findings of Fact, No. 14; UCBR’s op. at 3; R.R. at 40a.)
II.
The majority holds that “refusing a reasonable oyder because it is not reduced to writing is not good cause for willful misconduct!111 An employer has the right to deal with its employees on a non-written basis and the right to expect that reasonable oral requests be carried out by employees.” (Majority op. at 1201.) However, in setting forth this holding, the majority fails to consider all of the circumstances in this case and ignores this court’s holding in SEPTA.
In SEPTA, a bus driver believed according to the tenets of his faith that he must not work on the holy day of Rosh Chodesh, which occurs every twenty-eight to thirty days. About two weeks before Rosh Cho-desh, the bus driver asked to be excused from work on that date. The request was denied, and the bus driver was admonished to report to work or be subject to dismissal. The bus driver did not report to work due to his religious beliefs and was discharged. This court held that where an employer has long been aware of an employee’s religious beliefs and has accommodated them in the past, giving two weeks advance notice of the need to be absent from work for religious observance is not a willful disregard of the standards of behavior an employer has a right to expect of employees.
I find SEPTA to be persuasive here. Claimant informed Employer two weeks in advance that he could not find a substitute for his shift on Sunday, March 8,1998. Employer had been aware of Claimant’s religious beliefs for a long time and had made accommodations for them!12 In fact, at the March 6,1998 meeting, Employer was trying to find a way to permanently accommodate Claimant’s religious beliefs. (See UCBR’s Findings of Fact, Nos. 15-16; R.R. at 19a.) *1205The PHRC was even involved in negotiations between Employer and Claimant to resolve the difficulties. Under these circumstances, I would conclude that Claimant’s absence from work on March 8,1998 to attend church services does not rise to the level of willful misconduct. SEPTA.
Employer’s attempt to offer Claimant the option of working a split shift on March 8, 1998 does not alter my conclusion. Because of the PHRC investigation, both Claimant and Employer had to make a record of their actions. Thus, Claimant’s request to have Employer reduce its offer to writing was reasonable. Employer evidently thought so because Employer agreed to put its offer in writing within a half-hour to an hour. When Claimant received nothing from Employer before the end of his shift, Claimant concluded that Employer’s offer was no longer valid. This conclusion was certainly reasonable given the fact that Employer’s offer made new concessions to Claimant. Indeed, Employer had never allowed Claimant to use personal leave or to work a split shift on Sunday. Because there was not a valid offer from Employer to accommodate Claimant’s religious beliefs, Claimant’s absence from work on March 8, 1998 for religious reasons does not constitute willful misconduct.
Accordingly, I would reverse.

. The UCBR failed to make necessary findings of fact as to all of the circumstances surrounding Claimant’s conduct in this case. Thus, in setting forth the facts here, it is necessary to draw upon relevant and undisputed evidence from the record.
It is also necessary to consider certain referee’s findings that the UCBR has disregarded without explanation. The UCBR may not "simply disregard findings made by the referee which are based upon consistent and uncontradicted testimony without stating its reasons for doing so.” Treon v. Unemployment Compensation Board of Review, 499 Pa. 455, 461, 453 A.2d 960, 962 (1982).


. The UCBR found that Claimant failed to identify his denomination and failed to establish that his religion required him to be at church on Sunday. (UCBR's Findings of Fact, No. 7.) However, the UCBR did not make a credibility determination adverse to Claimant, and no one challenged the sincerity of Claimant's beliefs and practices.


. The majority gives the impression, which is contrary to the record, that Employer always accommodated Claimant’s religious beliefs by allowing Claimant to find a substitute for his Sunday shift. (Majority op. at 1200.)


. Although Employer originally agreed to pay overtime to those who substituted for Claimant on Sunday, Employer later refused to pay overtime. Employer insisted that everyone work a five-day schedule with no overtime. After Employer removed the overtime incentive, it became more difficult for Claimant to find workers who would substitute for him on Sunday. (R.R. at 26a, 30a.)
In addition, I note that Employer had three or four full-time employees in- the laundry and two part-time employees. At the hearing, Employer could not explain clearly why the part-time employees were unable to substitute for Claimant on Sunday. (See R.R. at 35a-36a.)


. Employer has an unwritten policy prohibiting the use of personal leave on weekends. (Referee’s Findings of Fact, No. 3; R.R. at 34a.)


. Prior to this time, Employer had never allowed Claimant to work a split shift or to use personal time on Sunday. (Referee’s Findings of Fact, No. 17.)


. Claimant testified that he “had to resort to having things documented” because Employer was lying to the PHRC about Employer’s efforts to accommodate Claimant's religious beliefs and about Claimant’s efforts to resolve the situation. (R.R. at 25a-26a.) Employer had reported in a letter to the PHRC that: (1) Claimant turned down an offer from Employer to work in a posi*1204tion that did not require weekend work; and (2) Claimant made no effort to seek another position with Employer that did not require weekend work. (O.R., Item No. 8, Claimant's Exhibit No. 2, Employer’s 1/5/98 letter to the PHRC.) At the hearing, Employer did not deny that it had lied to the PHRC.


. Claimant last checked his email at 2:26 p.m. Employer sent an email to Claimant at 3:48 p.m., after Claimant completed his shift on March 7, 1998. (R.R. at 26a, 39a.)


. The UCBR found that Claimant did not report to work “when a reasonable accommodation was suggested.” (UCBR's Findings of Fact, No. 17.) However, because Employer did not communicate the accommodation to Claimant in writing before the end of Claimant’s shift on March 7, 1998, Claimant reasonably thought that Employer withdrew its accommodation offer.


. An unexcused absence from work ordinarily results in a consultation or written notice. (R.R. at 43a.) Insubordination ordinarily results in suspension. (R.R. at 42a.)


. The question here is not whether Claimant had “good cause for willful misconduct.” If Claimant had good cause for missing work on March 8, 1998, then there was no willful misconduct. Rebel.


. Employer allowed Claimant to find a substitute to work his Sunday shift and, for a period of time, had paid overtime to those who worked for Claimant on Sunday. Sometime before March 1998, Employer refused to pay overtime.